DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 3, 5, 6, 11, 17, 19, 22-26, 28 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe US 2019/0265432 in view of Junichi et al. JP 2012014035A (citation is from the machine English translation attached herewith).
Regarding claim 1, Kawanabe teaches an optical device actuator (Fig. 3: 11), comprising: 
a fixed frame (Fig. 3: holding barrel 33); 
a guide shaft (Fig. 5: 41 and 42) that is held by the fixed frame (33); 
a movable frame (Fig. 5: lens frame 30) configured to move along the guide shaft (41 and 42) (see also para [0067]); 
a driver (Fig. 5: VCM 36) configured to move the movable frame (30) relative to the fixed frame (33) along the guide shaft (41 and 42) (see para [0067]).
Kawanabe fails to teach: a vibration imparting unit configured to impart vibration to the guide shaft.
Kawanabe and Junichi are related with respect to optical device having actuator. 
Junichi teaches an optical device actuator (at least in Fig. 1), comprising a movable frame (lens support 7), attached to fixed frame (3), a guide shaft (41), a driver (magnet 13 and coil 15), a vibration imparting unit (para [0030], Fig. 1: vibration generating member 51) configured to impart vibration to the guide shaft (41) (see para [003] lines 260-261). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical device actuator of Kawanabe by utilizing the claimed vibration imparting unit as taught by Junichi in order to reduce friction between the guide shaft and movable frame.  
Regarding claim 2, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, and Junichi further teaches wherein the vibration imparting unit (51) imparts the vibration to the guide shaft (41) and thereby reduces frictional resistance generated between the movable frame (pressure contact of portion 43 of lens supporter 7) and the guide shaft (41) (see para [0028] lines 239-242).
Regarding claim 3, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 2, and Junichi further teaches wherein the vibration imparting unit (51) imparts the vibration (para [0030] lines 260-261) so that the guide shaft and the movable frame slide relatively (para [0030]: lines 269-270), rather than moving integrally.
Regarding claim 5, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, and Junichi further teaches wherein the vibration imparted by the vibration imparting unit (51) is started simultaneously with a start of drive of the movable frame by the driving unit, or prior to the start of drive of the movable frame by the driving unit (para [0007]: lines 61-63: “When the coil body is energized to move the lens support, a predetermined pulse current is passed through the vibration generating member to apply vibration to the vibration shaft, and after moving the lens support to a predetermined position”).
Regarding claim 6, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, and Junichi further teaches wherein the vibration can be selectively switched between an imparted state and a non-imparted state with respect to the guide shaft (para [0041] and [0047]).
Regarding claim 11, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, and Junichi further teaches wherein the driver and the vibration imparting unit have: a first state in which the vibration imparting unit and the driver are both in an ON state; and a second state in which the vibration imparting unit is in an OFF state and the driver is in an ON state (para [0041] and para [0047]).
Regarding claim 17, Kawanabe teaches an optical device actuator (Fig. 3: 11) comprising: a fixed frame (Fig. 3: holding barrel 33); a first guide shaft (Fig. 5: 41) that is held by the fixed frame (33); a second guide shaft (Fig. 5: 42) that is held by the fixed frame (33); a movable frame (Fig. 5: lens frame 30) that has a first guide hole (Fig. 6 and Fig. 8: first guide unit 31) through which the first guide shaft (41) is inserted (see para [0043]) and a second guide hole (guide unit 32) through which the second guide shaft (42) is inserted (see para [0043]), and configured to move along the first guide shaft or the second guide shaft (see also para [0067]); a driver (Fig. 5: VCM 36) configured to move the movable frame relatively with respect to the fixed frame along the first guide shaft or the second guide shaft (see also para [0067]).
Kawanabe fails to teach a first vibration imparting unit configured to impart vibration to the first guide shaft; and a second vibration imparting unit configured to impart vibration to the second guide shaft.
Kawanabe and Junichi are related with respect to optical device having actuator. 
Junichi teaches an optical device actuator (at least in Fig. 1), comprising a movable frame (lens support 7), attached to fixed frame (3), a guide shaft (41), a driver (magnet 13 and coil 15), a vibration imparting unit (para [0030], Fig. 1: vibration generating member 51) configured to impart vibration to the guide shaft (41) (see para [003] lines 260-261). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the optical device actuator of Kawanabe by utilizing the claimed vibration imparting unit configured to impart vibration to the first and second guide as taught by Junichi in order to reduce friction between the guide shaft and movable frame.  
Regarding claim 19, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, and Junichi further teaches wherein the vibration imparting unit has a piezoelectric element and a spring configured to push the piezoelectric element in a direction substantially parallel to an optical axis direction (para [0030] lines 262-263: “the vibration generating member 51 is composed of a piezoelectric element 53”).
Regarding claim 22, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, and Junichi further teaches wherein the vibration imparting unit imparts (51) the vibration to the guide shaft (41) along a direction substantially parallel to an axial direction of the guide shaft (para [0030] lines 269-270).
Regarding claim 23, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, but the combination fails to teach wherein the vibration imparting unit imparts vibration having a waveform that is substantially in left and right symmetry in a time axis direction to the guide shaft. However, Language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
Regarding claim 24, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, but the combination fails to teach wherein the vibration imparting unit imparts vibration having a waveform that is substantially in left and right asymmetry in a time axis direction to the guide shaft. However, Language in an apparatus or product claim directed to the rearrangement of parts, it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
Regarding claim 25, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, and Kawanabe further teaches further comprising an elastic body configured to generate a frictional load between the movable frame and the guide shaft (biasing mechanism 47 and 52).
Regarding claim 26, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, and Kawanabe further teaches wherein the driver has a magnet that is attached to the fixed frame, and a coil that is attached to the movable frame and configured to generate a Lorentz force by means of a magnetic force generated by the magnet when a current passes through, thereby moving the movable frame along an axial direction of the guide shaft (paras: [0056] and [0071]).
Regarding claim 28, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, and Kawanabe further teaches wherein the movable frame holds a lens (lens 22) (see para [0039]).
Regarding claim 29, the combination of Kawanabe and Junichi teaches a lens barrel, and Kawanabe further teaches comprising: the optical device actuator according to claim 1; and a plurality of lens groups disposed along an optical axis direction (see Fig. 1: plurality of lenses 21, 22, 23, 24 and 25).
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawanabe and Junichi teaches as applied to claim 1 above, and further in view of Yamasaki et al. US 2013/0193803.
Regarding claim 27, the combination of Kawanabe and Junichi teaches the optical device actuator according to claim 1, but fails to teach wherein the vibration imparting unit imparts ultrasonic vibration to the guide shaft.
In the same field of endeavor, Yamasaki teaches a lens driving (para [0006]); wherein the vibration imparting unit imparts ultrasonic vibration to the guide shaft (para [0004]: teaches that an ultrasonic vibration is well known of driving means). Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vibration imparting unit imparts ultrasonic vibration as taught by Yamasaki in order to excite the vibrators in frictional contact with the shaft member. 
Allowable Subject Matter
Claims 4, 7-10, 12-16, 18, 20 and 21 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the optical device actuator according to claim 1, wherein, if we let α be the acceleration of the vibration imparted by the vibration imparting unit to the guide shaft, mk be a mass of the movable frame, and T be a frictional force acting between the guide shaft and the movable frame, the vibration imparting unit imparts the vibration to the guide shaft so as to satisfy a following relational expression (1):
T<α×mk … (1)
Regarding claim 7, the optical device actuator according to claim 6, wherein in the selection of the vibration imparted state and non-imparted state, the imparted state is selected during reciprocating operation in which a speed and direction of the movable frame vary.
Regarding claim 8, the optical device actuator according to claim 7, wherein the imparted state is selected at a direction reversal point during reciprocating operation, or before the direction reversal point, or near the direction reversal point.
Regarding claim 9, the optical device actuator according to claim 6, wherein in the selection of the vibration imparted state and non-imparted state, the imparted state is selected near a movement starting point or a movement stopping point of the movable frame.
Regarding claim 10, the optical device actuator according to claim 7, wherein in the selection of the vibration imparted state and non-imparted state, the imparted state is selected at a position where a speed of the movable frame drops to zero, or before the speed drops to zero, or near where the speed drops to zero.
Regarding claim 12, the optical device actuator according to claim 1, wherein, if we let S be an amplitude of the vibration imparted by the vibration imparting unit, δg be a resolution limit amount determined by the pixel spacing of an imaging element, F be a F value of a lens, and k be a ratio of the amount of lens movement to the amount of focal movement, a following relational expression (2) is satisfied.
S<F×δg×k … (2)
Regarding claim 13, the optical device actuator according to claim 1, wherein, if we let S be an amplitude of the vibration imparted by the vibration imparting unit, Sr be an amount determined by the permissible circle of confusion determined by the characteristics of the human eye, F be a F value of a lens, and k be a ratio of the amount of lens movement to the amount of focal movement, a following relational expression (3) is satisfied.
S<F×δr×k … (3)
Regarding claim 14, the optical device actuator according to claim 1, wherein, if we let S be an amplitude of vibration imparted by the vibration imparting unit, and E be a minimum amount of controllable movement of a focusing lens, the relationship of S<E is satisfied.
Regarding claim 15, the optical device actuator according to claim 7, wherein, if we let S be an amplitude of vibration imparted by the vibration imparting unit, and W be an amplitude of reciprocating operation in which the speed and direction of the movable frame vary, a relationship of S<W is satisfied.
Regarding claim 16, the optical device actuator according to claim 7, wherein, if we let Vw be a reciprocating frequency of the reciprocating operation in which the speed and direction vary, Vs be a frequency of the vibration imparted by the vibration imparting unit, and n be an integer, a following relational expression (4) is satisfied.
Vw≠Vs, or Vs>Vw, or Vw≠n×Vs, or Vw≠(1/n)×Vs  (4)
Regarding claim 18, the optical device actuator according to claim 17, wherein, if we let Vm be a frequency of the vibration imparted to the first guide shaft, Vf be a frequency of the vibration imparted to the second guide shaft, and n be an integer, a following relational expression (5) is satisfied.
Vm≠Vf, Vm≠n×Vf, and Vm≠(1/n)×Vf  (5)
Regarding claim 20, the optical device actuator according to claim 19, wherein, if we let α be an acceleration of the vibration imparted to the guide shaft by the vibration imparting unit, K be a spring multiplier, x be an amplitude of the vibration imparted by the vibration imparting unit, ms be a mass of the guide shaft, and T be a frictional force acting between the shaft and the movable frame, the spring multiplier K satisfies a following relational expression (6).
Kx>>α×ms+T … (6)
Regarding claim 21, the optical device actuator according to claim 19, wherein, if we let K be a spring multiplier, x be an amplitude of the vibration imparted by the vibration imparting unit, and T be a frictional force acting between the guide shaft and the movable frame, the spring multiplier K satisfies a following relational expression (7).
Kx>>T … (7)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EPHREM ZERU MEBRAHTU whose telephone number is (571)272-8386. The examiner can normally be reached 10 am -6 pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EPHREM Z MEBRAHTU/Primary Examiner, Art Unit 2872